DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination filed March 14, 2022.  Claims 1-8 and 12-21 have been amended.  Claim 10 is canceled.  Claims 1-9 and 12-21 are pending and have been examined.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201811238453.2, filed on October 23rd, 2018.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) - (d) prior to declaration of an interference, a certified English translation of the foreign application 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claims 1, 13 and 20 the subject matter “causing to display at the advertiser node device, at the advertising agency node device, and at the receiver user node device, by the supervisor node device, a content item delivery interface, the content item delivery interface including a tab of advertisement information ….”  A review of the specification does not provide a description of how the credit data management nodes/system causes the advertiser node device, the advertising agency node device, the receiver user node device, by the supervisor node device, to display a content item delivery interface, including a tab of advertisement 
Claim 1 recites the limitation “acquiring, by the supervisor node device, delivery transaction information of the advertiser from the advertiser node device, through the content item delivery interface, the delivery transaction information indicating information about a delivery transaction of a target content item related to the advertiser and the advertising agency, the advertiser being a provider of a target object corresponding to the target content item, and the advertising agency being a deliverer of the target content item….”  The specification states that the “first node device may be a server of an advertiser. The first node device is configured to: acquire delivery transaction information of a first user through a content item delivery interface, the delivery transaction information being used for indicating a delivery transaction between a first user and a second user that is performed for delivery of a target content item” [0036].  This does not describe that a supervisor node device acquires delivery transaction information of a first user through a content item delivery interface.  Accordingly, this is impermissible new matter.  Claims 2-9, 12, 21 by being dependents of claim 1 are also rejected.
Claim 1 recites the limitation “storing, by the supervisor node device, delivery contract data in a blockchain of a credit data management system according to the delivery transaction information, the delivery contract data indicating a delivery logic for the target content item and credit data processing information.”  The specification states that the “first node device may be a server of an advertiser. The first node device is configured to: … store delivery contract data in the blockchain according to the delivery transaction information, the delivery contract data being used for indicating a delivery logic for the target content item and credit data processing information” [0036].  This does not describe that a supervisor node device stores delivery 
Claim 1 recites the limitation “storing, by the supervisor node device, delivery behavior information in the blockchain of the credit data management system during a process of delivering the target content item.”  The specification states that the “first node device may be a server of an advertiser. The first node device is configured to: … store delivery behavior information in the blockchain during the delivery of the target content item” [0036].  This does not describe that a supervisor node device stores delivery behavior information in the blockchain of the credit data management system during a process of delivering the target content item.  Accordingly, this is impermissible new matter.  Claims 2-9, 12, 21 by being dependents of claim 1 are also rejected.
Claim 1 recites the limitation “storing, by the supervisor node device, after the target content item is delivered to the receiver user, interaction information between the receiver user and the target content item in the blockchain of the credit data management system.”  The specification states that the “first node device stores interaction contract data of any receiver user in the blockchain of the credit data management system after the target content item is delivered to the receiver user” [0064].  This does not describe that a supervisor node device stores interaction information between the receiver user and the target content item in the blockchain of the credit data management system.  Accordingly, this is impermissible new matter.  Claims 2-9, 12, 21 by being dependents of claim 1 are also rejected.
Claim 1 recites the limitation “processing, by the supervisor node device, credit data of the advertising agency according to the credit data processing information when the delivery behavior information does not satisfy the delivery logic in the delivery contract data.”  The specification states that the “first node device may be a server of an advertiser. The first node device is configured to: … process credit data of the second user according to the credit data processing information when the delivery behavior information does not satisfy the delivery logic in the delivery contract data” [0036].  This does not describe that a supervisor node device processes credit data of the advertising agency according to the credit data processing information.  Accordingly, this is impermissible new matter.  Claims 2-9, 12, 21 by being dependents of claim 1 are also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-21 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is however, directed toward an abstract idea.  The limitations that set forth this abstract idea recite: display at a content item delivery interface, the content item delivery interface including a tab of advertisement information, a tab of commodity information, a tab of user information, a tab of Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of at the advertiser node device, at the advertising agency node device, and at the receiver user node device, by the supervisor node device; by the supervisor node device; from the advertiser node device; by the supervisor node device, in a blockchain of a credit data management system; by the supervisor node device, in the blockchain of the credit data management system; by the supervisor node device, in the blockchain of the credit data management system; by the supervisor node device, which are recited at a high level of generality and are merely using a computer as a tool to perform the abstract idea; see 2106.05(h), and linking the use of the abstract idea to a particular technological environment or field of use.  See MPEP 2106.05(h).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Simply applying the abstract idea by utilizing a blockchain storage is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
1.  Viewing these limitations as a combination, the additional elements used to perform the various steps amounts to no more than merely applying the exception using generic computer components, executing automating functions of a computer, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-9, 12, 21 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, claim 2 further stores and/or process the data; claims 3-7 processes the data through mathematical relationships and/or evaluation, claims 8-9 further adds to the abstract idea using the contract data and managing user behavior; claim 12 merely described content and information; claim 21 transmits data from one device to another.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 13-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-9, 12 and are also rejected accordingly.


Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	In regards to the 35 U.S.C. § 101 rejection Applicant still continues to argue that the analysis should show a comparison of the instant claim to any of the 13 representative cases found to recite organizing human activity. “In other words, the personnel should not disregard those cases included in the directive” (p 16). The Examiner respectfully disagrees. See 2019 PEG, at 54, which provides that: “Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.”  Thus, the claims are directed to Certain Methods of Organizing Human Activity because they comprise commercial interactions including advertising, marketing or sales activities or behaviors; business relations; as well as managing personal behavior which includes following rules or instructions (entering information in an interface). See 101 analysis above; MPEP 2106.04(a)(2)(II).  Moreover, the Court cases found to be ineligible are not disregarded, as they are implicitly incorporated in the 101 analysis, but are not required to be explicitly stated.  See also MPEP 2106.04(a).
	Applicant contends that via the interplay among specifically identified actors, through the specially recited actions of the actors, and via the particular employment of the content delivery interface, the abstract idea of efficiently and securely performing content delivery is realized with sufficient technical improvement that imparts patent eligibility.  The Examiner respectfully disagrees.  Applicant’s claims do not proffer an improvement to any technical field, neither does the specification provide technical evidence/technical support that the instant claimed invention, 
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection has not been overcome by the Applicant.  



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/E CARVALHO/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).